Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Regarding the restriction: 
Applicant asserts the pin in figures 2c, 10, 11 are identical, and should be considered the same embodiment of the pin.  Applicant asserts the indentation in figures 4a, 4b, 10 are identical, and therefore asserts an equivalent pin in those figures.  Applicant argues these reasons are grounds to rejoin claims 29-31 and 35-37.  Examiner notes that the claim language in both claims 29 and 35 (from which 30-31 and 36-37 depend, respectively) claim a “width of the pin varies around a circumference”.  First, examiner notes that applicant disclosed figures 1-9 and figures 10-12b as different “embodiments”, therefore rejoining these two embodiments is improper.  Applicant asserts that the variation of the width of the pin “around a circumference” is shown in both embodiments.  Examiner notes that there is no indication of this fact.  The figures regarding the elected embodiment of figures 10-12b show a circular cross section (figures 11, 12a, 12b).  Further, the cross section of the pin in figures 4b and 6 is round.  If applicant is referring to the chamfered cross section of figure 2c, examiner points to previously cited reference Paciorek.  
Regarding the drawings and specification:
Examiner thanks applicant for the multiple amendments to the claims, specification, and the drawings.  Examiner notes that only objections regarding the amended claim language is at issue.
Regarding 112b rejections:

Examiner notes that new claim language has rendered new 112b and drawing objections.
Regarding 102 rejection over Bos:
Applicant’s claim amendments have changed the structure of the mounting portion of the hinge to be consistent with applicant’s intended use with “shower door panel”.  Examiner notes that “shower door panel” is not positively claimed, and has no structure, material, or other feature, positively cited with it.  However, applicant has changed the structure of the hinge to accommodate the intended use, to a mounting structure that the Bos device does not disclose.  
Applicant also argues making the mounting structure of the Bos hinge to be consistent with applicant’s intended use would be improper, since Bos is disclosed as intended for use on a motor vehicle.  Examiner notes that separable hinges in similar manners to applicant are cited to applicant as being usable in hinged aircraft parts (Paciorek), eyeglasses (Tajima), sheet metal cabinets (Hoschler), switchboxes (Ramsauer), motor vehicle doors (Bos), gates (Shepard), plastic boxes (Apfelbaum), cargo container doors (Turpen), and motor vehicle hoods (Foot).  Therefore, examiner contends that the use of any similar hinging mechanism is applicable on any hinging parts, and is obvious to one of ordinary .  

Drawings
Drawings filed 10/20/2021 are entered.  These are objected to due to new claim language.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differentiation between “hinge portion” and “body portion”; the body portion “into a portion of the shower door”; the “edge which lies substantially parallel to… the edge of the shower door panel”, and the “protruding portion” different from the “hinge portion” and the “pin protruding”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that applicant has recited these parts in the specification in [0047] and [0048], but has not shown these parts, or given them part numbers, nor shown them in the elected embodiment.  Examiner assumes these are present, but is unsure what they are.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
Examiner notes that the specification amendments of 10/20/2021 are entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28, 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25 and 32, applicant has not clearly labeled the “body portion” and the “protruding portion” of the first hinge portion.  Examiner assumes the “body portion” is the part with the slot (unlabeled), and the protruding portion is at the base of pin 216.  Examiner is unsure how the slot as disclosed is capable of going “into a portion of the shower door”.  Examiner notes that applicant discloses this exact language in [0047], but is not definite.  Examiner notes that neither the slot NOR the shower door is positively claimed, nor has applicant given the “shower door” structure or material.  Examiner notes that applicant has claimed an “edge”, which is assumed to be present, but is not shown 
Applicant also claims “intended hinge location”.  Examiner is unsure what the “intended hinge location” would be in a hinge, as the axis of rotation is the hinge pin 216.  
Applicant claims “the protruding portion extending from the edge of the body portion”.  Examiner has assumed that the edge is part of the slot, which examiner assumes applicant is claiming.  Examiner notes that the protruding portion, which examiner believes is below pin 216 in figure 10, does NOT “extend from the edge of the body portion”, if the edge is part of the slot.  Examiner would agree with “from the edge of the body portion” IF applicant intends that the edge is some border between body portion and protruding portion.  
Regarding claim 25, applicant claims “a pin” and also “about an axis of rotation”.  Examiner believes that the pin IS the “axis of rotation”.  Therefore, the last four lines of claim 25 are unclear.  Applicant locates the “axis of rotation is adjacent to the side edge of the shower door panel” while the “pin is positioned adjacent to the edge of the body portion”.  Examiner notes that these pieces MUST be identical, since the axis of rotation is co-axial with the pin.  Examiner requests further explanation.
Regarding claim 26, applicant claims the pin is in the middle of a width of the first hinge portion, while claim 25 requires that the axis in the middle of a width of the first hinge portion.  As explained above, the hinge pin and axis are coaxial in the disclosure, and therefore these cannot be located in different locations.  Examiner is unsure how claim 26 further limits claim 25, since claim 25 already covers the structure of claim 26.  


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over 
    PNG
    media_image1.png
    404
    498
    media_image1.png
    Greyscale
4672714 Bos in view of 2016/0333618 Whitaker.
Claims 25-28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker in view of Bos.
Examiner notes that while applicant does not positively claim a slot, examiner assumes that applicant does intend to positively claim the slot.
Examiner notes that claims 32-34 are rejected under Bos in view of Whitaker, AS WELL AS Whitaker in view of Bos.  Examiner notes that the facts will be disclosed below, and then the obviousness rejections will be addressed separately.  
Bos discloses a hinge assembly for a shower door, the hinge assembly comprising: 
a first hinge portion (Figure 1) with a body portion 1 arranged to connect to the shower door (using through holes 6), and a protruding portion (perpendicular section at either end of pin 5) with a pin 5 protruding vertically therefrom, the protruding portion extending the body portion 6); and 
a second hinge portion (figure 2) with a vertical indentation 12 arranged, in use, to receive the pin (figure 3), wherein the socket has a lateral opening (the indentation 12 is open along an elongated side) to receive the pin and a locking tab 8 arranged, in use, to cover the opening to retain the pin in the indentation (figure 3).
Bos does not disclose “arranged to slot around or into a portion of the shower door” or an edge with a relationship to the “intended hinge location”.  
Bos discloses the pin 5 can be inserted through the lateral opening into the socket 12 in a direction substantially transverse to the axis of the pin 5 (column 2, lines 43-52) and the retainer member 8 secured to close the opening (using screws 17) and prevent the pin coming out of the socket through the lateral opening.
Bos discloses the pin 5 and socket 12 are configured so that the pin can pass through the lateral opening in a predetermined angular position of the first and second hinge portions relative to each other (the pin can only leave the socket when the door is facing in a direction of the lateral opening).

    PNG
    media_image2.png
    285
    571
    media_image2.png
    Greyscale
Whitaker discloses a hinge assembly for a shower door (abstract), comprising a first hinge portion 20 with a body portion (right side of the doted line in figure 2) arranged to slot around (has a slot between panels 22 and 24, figure 2, which holds the shower door) such that the body portion has an edge (believed to be surface 26 in figure 2), which lies substantially parallel to, and near to, the edge of the shower door nearest to an intended hinge location (as best understood, please see 112b above), and a protruding portion (as annotated) with a pin 16 protruding vertically therefrom (figures 1 and 2), the protruding portion extending from the edge of the body portion (please see 112b rejection above);
a second hinge portion 12 with a vertical indentation (through hole for the hinge pin 16) arranged to receive the pin 16 (as it does in figures 1 and 2).  
Whitaker does not disclose the inclusion of a lateral opening to the indentation, along with the use of a locking tab.  

Regarding claim 32, Bos in view of Whitaker:
Bos discloses the use of the separable hinge as claimed, with a mounting structure appropriate to be placed in the intended use motor vehicle.  Bos does not disclose a mounting structure appropriate for any other connection purpose.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known mounting structure of Whitaker to the hinge of Bos, so that Bos can separably hinge a glass shower door.  Examiner contends that a single axis hinge of Bos and the single axis hinge of Whitaker are obvious variants, the use of a known mounting structure for the purpose of the known alternative is considered obvious.  Examiner has noted above how hinges similar to those claimed are utilized in many different situations, please see the remarks above, and therefore the use of a similar hinge in place of another similar hinge, regardless of the materials or hinged devices, is considered equivalent.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 32, Whitaker in view of Bos:
Whitaker discloses the structure of the hinge used in a glass shower doors, but does not disclose the mechanism to separate the hinge parts perpendicular to the hinge axis.  Whitaker discloses an old and well known method of separating hinges without having to dismount the hinge from the hinged devices.  Examiner contends that adding the lateral opening to the hole for hinge pin 16 and applying a cover, as old and well known in Bos, would be an obvious manner to achieve this old and well known function, which is desired in many different types of hinges, please see remarks above.  

Regarding claim 33, Bos in view of Whitaker, or Whitaker in view of Bos, discloses the assembly of claim 32, wherein the pin (5 of Bos, or 16 of Whitaker) can be inserted through the lateral opening into the indentation 12 in a direction substantially transverse to the axis of the pin 5 (column 2, lines 43-52 of Bos) and the locking tab 8 secured to close the opening (using screws 17) and prevent the pin coming out of the indentation through the lateral opening.

Regarding claim 34, Bos in view of Whitaker, or Whitaker in view of Bos, discloses the assembly of claim 32, wherein the pin 5 and indentation 12 are configured so that the pin can pass through the lateral opening in a predetermined angular position of the first and second hinge portions relative to each other (the pin can only leave the socket when the door is facing in a direction of the lateral opening).

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 25, applicant has included more intended use language.  Examiner notes that Whitaker is used with a shower door panel made of glass, and meets the claimed intended use.  Regarding the last paragraph of claim 25: 
Bos discloses the first and second hinge portions are arranged, in use, such that the axis of rotation (coaxial with the hinge pin) is adjacent to the side edge of the door panel (off-set by the   of the first hinge portion, such that the axis of rotation (synonymous with the hinge pin) is substantially between the front and rear faces of the door panel.  Examiner notes that applicant does not positively disclose the door structure, and therefore contends that Bos is capable of having the hinge pin in this location.  
Whitaker discloses the first and second hinge portions are arranged in use, such that the axis of rotation (hinge pin) is adjacent to the side edge of the shower door panel (please see annotated question regarding “edge”) and wherein the pin 16 is positioned adjacent to the edge of the body portion of the first hinge portion (as shown in figure 2), such that the axis of rotation is substantially between the front and rear faces of the shower door panel.  Examiner notes that the shower door panel is within slot 26, and the hinge pin 16 is within the width of the slot.  
Therefore, using the mounting mechanism of Whitaker on Bos, or using the Bos slot and cover in body 14 of the second hinge portion, both result in the location of the hinge axis/pin being in the orientation as disclosed in Whitaker.

Regarding claim 26, Examiner notes that by locating the axis in the place of claim 25, the hinge pin must be located in the identical location, since these two parts are disclosed as being coaxial.  

Regarding claim 27, please see claim 33 above.

Regarding claim 28, please see claim 34 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677